*780OPINION.
Littleton:
Tile petitioner employed the accrual method of accounting and made its return upon that basis. The State taxes in question became due and were a fixed liability of petitioner on June SO, 1.920, notwithstanding petitioner had until December 10 within which to make payment. Tlie taxes, totaling $1,097.35, constituted a proper deduction from gross income for the fiscal year ending July 31, 1920. The Commissioner’s determination of the deficiency here in question was made within the statutory period of limitations as agreed upon by the petitioner and the Commissioner, and assessment and collection of any deficiency which may be due are not barred by the statute of limitations.
Judgment will he entered on 15 days'1 notice, under Rule 50.